DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.

2.	The previous prior art rejection under Fukunaga at al IP 2006-02 22427) in view of Morita at al (US 5738968), Fukunaga in view of Morita and further in view of Lai et al (Preparation and Properties of Melt-Blended Polylactic Acid/ Polyethylene Glycol-Modified Silica Nanocomposites, Journal of Applied Polymer Science, 2073, pages 496-503} and Fukunaga in view of Morita and further in view of Ueyanagi at al (US 5773497) maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


3. Claims 1-4, 6, 9-11 and new claim 21 are rejected under 35 ULS.C. 103 as being unpatentable over Fukunaga at al JP 2006-02 2247) in view of Morita at al (US 5238968), both cited in the previous Office Action.
4. Claims 4-5 are rejected under 35 U.S.C. 103 a5 being unpatentable over Fukunaga in view of Morita and further in view of Lal et al (Preparation and Properties of Melt-Blended Polylactic Acid/Polyethylene Glycol-Modified Silica Nanocomposites, Journal of Applied Polymer Science, 2073, pages 496-505}, all cited in the previous Office Action. 
5. Claims 7-8 are rejected under 35 ULS.C, 163 as being unpatentable over Fukunaga in view of Morita and further in view of Ueyanagi at al (US 5773497), all cited In the previous Office Action. 
Regarding new claim 21, Fukunaga teaches only 2-20 % wt. of polyvinyl acetate (PVA). However, the reference discloses that another polymer (such as polyisocyanate, see Examples) can be used along with PVA. Since independent claim 1 uses an open clause term (i.e. “comprising”), the combination of polyisocyanate and PVA can be considered as a second polymer. 
6. The rejection can be found in the NON-FINAL office action mailed 4/21/2021 and is herein incorporated by reference.


Response to Arguments
7.	Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. 

However, Morita teaches up to 20% wt. of plasticizer in the composition and Fukunaga discloses such a component. As soon as the modified reference and Applicant have the same composition, their properties are expected to be equal. 
In reference to a new claim 21, Applicant submits that Fukunaga teaches away from PVA content exceeding 20% wt. 
However, the reference discloses that another polymer (such as polyisocyanate, see Examples) can be used along with PVA. Since independent claim 1 uses open clause term (i.e. “comprising”), the combination of polyisocyanate and PVA can be considered as a second polymer. 
Applicant argues that Ueyanagi cannot be combined with Fukunaga, since the references above disclose different compositions. 
Examiner disagrees.  Ueyanagi uses in the rejection exclusively for demonstrating that such well known commercially used catalyst as tetrabutylammonium bromide is applicable to the compositions having carboxyl group containing resins. 

Applicant states that in contrary to Fukunaga, the claimed composition has concurrently cross-linked composition. 
However, such differences between Fukunaga and Applicant’s composition do not supported by experimental data. 




8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765